Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 2 recites “wherein, after method the charging of the fluid medium…”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “wherein, after .   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the at least one perforating element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 5-14 and 16-18 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Publication No. 2007/0293826 to Wall et al.
Regarding claim 1, Wall et al. discloses a production method for producing a transport and transfer receptacle (syringe cartridge 18 and assembled housing 10) for at least one fluid medium (injectable liquid composition; paragraph 109), wherein the method comprising:  5
supplying at least one container (syringe cartridge 18) for receiving the fluid medium (injectable liquid composition; paragraphs 109, 111); 
supplying at least one energy unit (pressurizing spring 33), wherein the energy unit (pressurizing spring 33) effects the emptying of the fluid medium (injectable liquid composition) from the container (syringe cartridge 18) when the transport and transfer receptacle (syringe cartridge 18 and assembled housing 10) is used; 
introducing the fluid medium (injectable liquid composition) into the container (syringe cartridge 18) and closing the container (via cylindrical plunger 24; paragraph 109); 
charging the fluid medium (injectable liquid composition) with positive pressure using the energy unit (syringe body 18 is placed into a charged state by pressurizing spring 33 as shown, for example, in Figs. 19, 23-26 and 31), wherein the 10positive pressure is maintained until the fluid medium is removed (paragraph 112); and 
packing at least the container (syringe cartridge 18) in the state charged with positive pressure (in the pressurized/charged state; Fig. 22) in at least one packaging (assembled housing 10).
Regarding claim 5, Wall et al. discloses the claimed invention as discussed above concerning claim 1, and Wall et al. further discloses that during the charging of the fluid medium (injectable 
Regarding claim 6, Wall et al. discloses the claimed invention as discussed above concerning claim 5, and Wall et al. further discloses that the spring element (pressurizing spring 33) acts on at least 30one stopper (plunger 24 and/or membrane plug 67 are both properly characterized as stoppers).
Regarding claim 7, Wall et al. discloses the claimed invention as discussed above concerning claim 6, and Wall et al. further discloses that the stopper (at least membrane plug 67 is a perforable stopper; (plug membrane 67 is perforated when the inlet end of the needle pierces the membrane; see Fig. 22) .
Regarding claim 8, Wall et al. discloses the claimed invention as discussed above concerning claim 1, and Wall et al. further discloses that directly after the charging of the fluid medium (injectable liquid composition) has been carried out, the container (syringe cartridge 18) does not have a fluid connection between an 5interior of the container, the interior receiving the fluid medium, and a surroundings of the container (see Fig. 21, which shows the container in a charged state/pressurizing spring 33 in a pre-tensioned state, but the container/syringe cartridge 18 is an isolated unit, not yet pieces by the needle), wherein the container (syringe cartridge 18) has at least one perforable section (membrane plug 67) through which the fluid medium (injectable liquid composition) can be removed after the perforable section is perforated (shown in Figs. 22-25).
Regarding claim 9, Wall et al. discloses the claimed invention as discussed above concerning claim 1, and Wall et al. further discloses that  the container (syringe cartridge 18) is at least partially accommodated in at least one external container (telescoping pressurizing assembly 30).
Regarding claim 10, Wall et al. discloses the claimed invention as discussed above concerning claim 9, and Wall et al. further discloses that the container (syringe cartridge 18) is at least partially 
Regarding claim 11, Wall et al. discloses the claimed invention as discussed above concerning claim 9, and Wall et al. further discloses that the charging of the fluid medium (injectable liquid composition; paragraph 109) at least partially takes place during one or both of connection of the external container to the container or during closing (compressing; paragraph 112) of the external container (telescoping pressurizing assembly 30).
Regarding claim 12, Wall et al. discloses the claimed invention as discussed above concerning claim 11, and Wall et al. further discloses that  the energy unit (at least pressurizing spring 33) is mechanically tensioned (paragraph 111 discloses that the pressurizing spring 33 is pre-tensioned).
Regarding claim 13, Wall et al. discloses the claimed invention as discussed above concerning claim 1, and Wall et al. further discloses that the energy unit (pressurizing spring 33) comprises at least one spring element (pressurizing spring 33 is a spring), wherein after 
Regarding claim 14, Wall et al. discloses the claimed invention as discussed above concerning claim 13, and Wall et al. further discloses that the abutment (carriage 70) comprises at least one perforation opening (portion through which the inlet end 42 of needle 40 perforates the membrane 65 of membrane plug 67; paragraph 109), wherein [[the]] at least one perforating element (inlet end 42 of needle 40) can penetrate through the 30perforation opening to at least one perforable section of the container (membrane 65 of membrane plug 67 of the syringe cartridge 18 is perforable, paragraph 109).
Regarding claim 16,
Regarding claim 17, Wall et al. discloses the claimed invention as discussed above concerning claim 1, and Wall et al. further discloses that the container (syringe cartridge 18) is closed with a displaceable stopper (plug membrane 67  is displaceable, i.e., is displaced when the inlet end 42 of the needle 40 pierces the membrane 67). 
Regarding claim 18, Wall et al. discloses a supply method for supplying at least one fluid medium (injectable liquid composition; paragraph 109), the supply method comprising: producing a transport and transfer receptacle (syringe cartridge 18 and assembled housing 10) using the production method according to claim 1; and 10perforating at least one perforable section (general area of syringe body shown in Fig. 14, includes perforable section/membrane 65 of plug membrane 67) in order to produce a fluid connection (via needle 40) between an interior of the container (interior of syringe cartridge 18) and an exterior for the purpose of removing the fluid medium from the container (see Figs. 22-25).

Claim(s) 1, 18 and 19 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 5,858,001 to Tsals et al.
Regarding claim 1, Tsals et al. discloses a production method for producing a transport and transfer receptacle (indicated generally at 90; Figs. 13-15) for at least one fluid medium (drug), wherein the method comprising:  5
supplying at least one container (cartridge 91) for receiving the fluid medium (drug); 
supplying at least one energy unit (combination of the driving chamber 96, rupturable citric acid compartment 97 and the sodium bicarbonate tablet 98), wherein the energy unit (combination of the driving chamber 96, rupturable citric acid compartment 97 and the sodium bicarbonate tablet 98) effects the emptying of the fluid medium (drug) from the container (cartridge 91) when the transport and transfer receptacle (90) is used; 
introducing the fluid medium (drug) into the container (cartridge 91) and closing the container (via via stopper 99); 
charging the fluid medium (drug) with positive pressure using the energy unit (combination of the driving chamber 96, rupturable citric acid compartment 97 and the sodium bicarbonate tablet 98), wherein the 10positive pressure is maintained until the fluid medium is removed (col. 12, lines 34-39 and 60-65); and 

Regarding claim 18, Tsals et al. discloses the claimed invention as discussed above concerning claim 1, and Tsals et al. further discloses a supply method for supplying at least one fluid medium (drug), the supply method comprising: producing a transport and transfer receptacle (indicated generally at 90; Figs. 13-15) using the production method according to claim 1; and  10perforating at least one perforable section (penetrable stopper 99) in order to produce a fluid connection between an interior of the container (interior of cartridge 91) and an exterior for the purpose of removing the fluid medium from the container (Figs. 13-15 and col. 12, lines 45-47).  
Regarding claim 19, Tsals et al. discloses the claimed invention as discussed above concerning claim 18, and Tsals et al. further discloses that 15at least one interruption (use of lever 106), wherein, during interruption (Fig. 13), the perforating of the perforable section (penetrable stopper 99) is stopped and the fluid connection is interrupted (needle 101 is not perforating the penetrable stopper 99).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Wall et al.
Regarding claim 15, Wall et al. teaches the claimed invention as discussed above concerning claim 1, and the Examiner is of the position that Wall et al. further discloses that the fluid 
Nonetheless, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a sterile liquid with the transport and transfer receptacle taught by Wall et al. as it is very common in the field of medical injections for the fluid to be administered to a patient to be sterile, as sterility reduces the risks associated with contamination, such as the patient developing an infection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wall et al. as applied to claim 1 above, and further in view of Tsals et al.
Regarding claim 15, Wall et al. teaches the claimed invention as discussed above concerning claim 1, and the Examiner is of the position that Wall et al. further discloses the limitation that the transport and transfer receptacle is for storing and supplying at least one sterile liquid, as the transport and transfer receptacle taught by Wall et al. is capable of being used to store and supply a sterile liquid.
Nonetheless, Tsals et al. discloses a cartridge based drug delivery device (abstract) for storing and supplying at least one sterile liquid (col. 5, lines 13-17 of Tsals et al.).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have used the device taught by Walls et al. in a sterile way, since maintaining a drug compartment in a sterile condition until it is time for communication of the drug to the patient prevents the chances of contamination from occurring (col. 5, lines 13-17 of Tsals et al.).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBER R STILES/Primary Examiner, Art Unit 3783